Case 4:21-cv-00279 Document 1-7 Filed on 01/28/21 in TXSD Page 1 of 3




                  EXHIBIT G
1/1/2021                                   Case 4:21-cv-00279 DocumentWhy
                                                                       1-7Unocal - Raaj
                                                                             Filed   onUnocal Lubricants
                                                                                         01/28/21     in TXSD Page 2 of 3


                                                  COMPANY      PRODUCTS     INDUSTRIES     CREATE YOUR OWN FORMULA                CONTACT US




      WHY UNOCAL


             HOME  WHY UNOCAL




           WHY UNOCAL
           All engine oils, lubricants, greases, and allied products of UNOCAL 76
           bear the hallmark of unparalleled quality. These products also bring
           with them the unique legacy of research and innovation that has kept
           our products ahead of the competition, consistently since 1890. Some
           of the other reasons why UNOCAL 76 products are most sought after
           by peers and patrons alike are:


            UNOCAL 76 has its foot prints worldwide covering over                   The trust and legacy of an erstwhile fortune 500 company
             57 countries across 6 continents. Major markets being
                                                                                     Credited to serve few of the most renowned lubricant
             United States of America, Japan, China, Bangladesh,
                                                                                       brands in the world such as SERVO, EXXON MOBIL and
             Nepal, India, Pakistan, and Thailand among others
                                                                                       TOTAL lubricants as their authorised blenders
            Highly technologically advanced patented blending
                                                                                     7th largest plant in terms of captive capacity available at a
             techniques such as the AIR PURGING TECHNOLOGY not
                                                                                      single location
             available with any close competitors in the industry. Also
             the fully automated blending plant, guarantees zero                     Stringent quality control procedure wherein products are
              exposure to human touch and environment                                 tested by ARAI testing laboratory ARL. Moreover, quality
                                                                                      check of in-coming raw materials to guarantee superiority
                                                                                      of ﬁnal products
https://www.unocalglobal.com/why-unocal/                                                                                                              1/2
1/1/2021                                   Case 4:21-cv-00279 DocumentWhy
                                                                       1-7Unocal - Raaj
                                                                             Filed   onUnocal Lubricants
                                                                                         01/28/21     in TXSD Page 3 of 3
            In-house R&D laboratory fully equipped with state-of-the-               Additives, base oils, VI improvers are sourced from the
             art research and testing equipment as per the latest                     most trusted and reputed multinationals
             ASTM standards
                                                                                     Approved OEM for leading brands such as Hindustan
            Customised lubricating solutions developed as per                        Motors, Mitsubishi, ACE, Atul Auto among others
             speciﬁc requirements of customers and institutions

            Equipped with on-site testing mobile laboratories which
              are capable of demonstrating accurate results to
              customers, on-site, thereby providing yet another step
              towards customer education and commitment to quality


           CERTIFIED BY THE BEST. RECOMMENDED TO USHER IN PROGRESS. NON
           STOP…




                                                            PRODUCTS                           CAREERS                                    
                                                            INDUSTRIES                         BECOME A DISTRIBUTOR
                                                            WHY UNOCAL                         PRIVATE LABEL
                                                            NEWS & UPDATES                     MANUFACTURING
                                                            CONTACT US



           Copyright © 2021 Raaj Unocal Lubricants Limited. All Rights Reserved.                                            Developed by Abacus Desk




https://www.unocalglobal.com/why-unocal/                                                                                                               2/2
